                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

OMAR WASSEL and
MOHAMED WASEL,

       Plaintiffs,                                  Case No. 18-cv-11662
                                                    Hon. Matthew F. Leitman
v.

CITY OF HAMTRAMCK, et al.,

     Defendants.
__________________________________________________________________/

     ORDER (1) DIRECTING PLAINTIFFS TO FILE SECOND AMENDED
      COMPLAINT AND (2) TERMINATING AS MOOT DEFENDANTS’
                  MOTIONS TO DISMISS (ECF ## 7, 8)

       In this action, Plaintiffs Omar Wassel and Mohamad Wasel allege, among

other things, that the City of Hamtramck and certain of the City’s police officers

wrongfully arrested them and discriminated against them on the basis of their race.

(See First Am. Compl., ECF #4.) Defendants moved to dismiss Plaintiffs’ claims

(see Motions to Dismiss, ECF ## 7, 8), and the Court held a hearing on the motions

on January 9, 2019.

       At the hearing, the Court identified a number of areas of concern with respect

to Plaintiffs’ claims as they are currently pleaded. Rather than rule on Defendants’

pending motions to dismiss, the Court hereby DIRECTS Plaintiffs to file a Second

Amended Complaint. As the Court instructed on the record, Plaintiffs shall include



                                          1
all reasonably-available pertinent factual allegations that they can make in good faith

in the Second Amended Complaint. The Court will be disinclined to allow Plaintiffs

to amend their Complaint a third time in order to add any missing factual allegations

or to correct any other pleading defects.

      Plaintiffs shall file the Second Amended Complaint by no later than January

30, 2019. Defendants shall answer or otherwise respond to the Second Amended

Complaint by no later than February 20, 2019. Because the Court is directing

Plaintiffs to file a Second Amended Complaint, the Court will TERMINATE AS

MOOT Defendants’ currently-pending motions to dismiss the First Amended

Complaint (ECF ## 7, 8).

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: January 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 9, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                            2
